Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-23, 25, 26, 28-33, 36, 38-40, 61, 62, 64, 65 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:

As per the independent claims, the claim limitations toward An electronic device, comprising: an audio receiver to generate an audio signal corresponding to an input voice-based query, the electronic device associated with device action data maintained by a remote data processing system and a device model identifier defining a device model of the electronic device that is associated with the device action data, the device action data including a plurality of device actions that are supported by electronic devices associated with the device model, each of the plurality of device actions being associated with a corresponding device executable command of a plurality of device executable commands that are supported by the electronic devices associated with the device model and a corresponding audio or visual response to be provided in connection with the device action, each device executable command being an executable command specific to the 
An example of prior art applicable to some of the claim elements as well as general concepts disclosed in the specification, Melendo Casado (20180061419) teaches an electronic device, comprising: an audio receiver receiving a voice query – para 005, via microphone – para 0005, 0026, 0027), with a server maintaining device(s) information and identifiers – para 0006, 0009, and tracking the capability and selecting with the server chooses the device and command – para 0051); and a command execution component to execute the device executable command to perform the device action (wherein the device executes the received command – para 0051, 0054).  Melendo Casado (20180061419) also teaches feedback to the user, during the interaction with the system (para 0092, in view of para 0003, para 005).  However, Meledno Casado, and other prior art examples, do not explicitly teach the extra relational steps between the electronic device, the remote data processing system and the eventual audio player.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/18/2021